 SECURITY TOWING COMPANY381This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 706 Federal Office Building, 500 Zack Street, Tampa, Florida,Telephone No. 228-7711.1Security Towing CompanyandNationalMaritime Union ofAmerica,AFL-CIO.Case No. 14-CA-3139.December 16, 1964DECISION AND ORDEROn March 31,1964, Trial Examiner Stanley Gilbert issued his Deci-sion in the above-entitled proceeding,, finding that the Respondent hadnot engaged in the unfair labor practices alleged in the complaint,and recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel and the Charging Party filed exceptions, with sup-porting briefs, to the Decision; and the Respondent filed exceptionsto the Trial Examiner's failure to make certain findings of fact andconclusions of law, together with a brief in support of the exceptionsand the Decision.The Charging Party filed a brief in answer to theRespondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman McCul-loch and Members Leedom and Jenkins].The Board has reviewed the rulings' of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board 'has considered the Decisionand the entire record in the case; including the exceptions and briefs,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.'[The Board dismissed the compaint.]'As the record,exceptions, and briefsadequatelypresent the issues and the positionsof the parties,the request of the ChargingPartyfor oral argument is hereby denied.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a charge filed August 14, 1963,by National Maritime Union of America,AFL-CIO (hereinafter referred to as NMU), the complaint was issued October 21,1963.The complaint,as amended,'alleges that Security Towing Company(herein-'The complaint was amended by adding the names George H. Courtney,Robert LeeFowler,Wayne E. Cox, and Bill Lawrence to each of the subparagraphs in paragraph VIof the complaint.At the conclusion of the General Counsel's case, General Counsel wasgiven leave to withdraw the allegation in subparagraph(b) of paragraph V of the com-plaint,there being no evidence in support of said allegation.150 NLRB No. 23. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDnafter referred to as Respondentor Company)interrogated its employees and laid off11 of its employees in violation of Section 8(a)(1) and(3) of the Act.In its answer,as amended,2Respondent denied the alleged violationsof the Act.Pursuantto duenotice,a hearing was held in this matter inSt. Louis,Missouri, onDecember3, 4, 5, and 6, 1963, before TrialExaminer StanleyGilbert.At the closeof the hearing,oral argument was waived.Within thetime, designatedtherefor,briefswere submittedby all of theparties.Upon the entire record herein and from my observationof thewitnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Mississippi corporation with its principal place of business- inGreenville,Mississippi, and was at all times material herein engaged in the businessof providing tug and towboat service for the transportation of commodities.Respond-ent annually derives in excess of $50,000 gross revenue from the operation of its tugand towboat services in transporting goods, wares, merchandise, and commodities ininterstate commerce between points in the States of Illinois, Missouri, Tennessee,Mississippi, Louisiana, and other States bordering upon the Mississippi River.As isconceded by Respondent, it is now, and has been at all times material herein, an em-ployer engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDAs isconceded by Respondent,NMU is, andhas been at all times material herein,a labor organization within the meaning of Section2 (5) of the Act.Although there are frequent referencesin the record to theMarineOfficers Associa-tion(hereinafter referred to asMOA), itisnot apartyto this proceeding and it isnot necessary to make a finding as to whether it is a labor organization within themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe findings of fact set forth hereinbelow are not in dispute except in thoseinstanceswhich are indicated.Respondent owns and operates the MVTennessee,its only vessel: Its main opera-tion is thetowing of grain and liquid barges, primarily from St. Louis to New Orleans.The vessel normally carries on board a crew of 11 to 13 men, 5 or 6 of whom areofficers and the remainderunlicensedpersonnel.At Memphis, Tennessee, on August 7, 1963, during its trip upstream the vessel'scommand wastransferred to Capt. Lee C.Brazie,who relieved a Captain Neighbors.The crew on hand was then comprised of the following persons in addition to Brazie:a pilot (Tate), a chief engineer (Mann), a relief chiefengineer(Wiseman),a mate(Sherman), four deckhands (Sims,Jones, Millerd, and Davis), two oilers (Hayes andMcCallie), and a cook (Lamay).The vessel arrived at St. Louis on August 11,delivered the barges it had in tow, and picked up its southbound tow by evening ofthat day.The record discloses that as of August 11 all of the unlicensed personnel on boardthe vessel had signed pledge cards for the NMU. It further appears that Brazie andTate were members of MOA. Apparently MOA had requested the Respondent togrant it recognition as the collective-bargaining representative of theTennessee'slicensed personnel.On the morning of August 11, while the vessel was still on its wayupstream, Paul Steinberg, an MOA official, boarded the vessel and told Brazie thattheMOA planned to "tie up" the boat in St. Louis in support of its request forrecognition.About 7:35 p.m. on August 11, 1963,Braziereceiveda messagefrom MOA tellinghim to "tie up" the vessel.Brazie confirmedreceipt of the message, and took the stepof ordering an additionalmooring line.He did not, however, inform Respondent ofhis decision to tie up the boat.Respondentlearned of MOA's action by telegram fromthat organization which the Company received about 8:35 that evening. ' About9:10 p.m. Brazie received a call by mobile telephone from John Kitch, Respond-ent's vice president, who was in Greenville, Mississippi.Kitch asked him where hewas andBrazie informedhim that he was at the St. Louis landing.Kitch asked himwhen he plannedto get underway and he replied that he did not know because he hadreceived a messagefrom MOA to hold the vessel in St. Louis.Kitch ordered him toget underway and he refused.Kitch said that is a "direct order," and Brazie repliedthat he would not comply with it.Kitch then asked to talk to the pilot, Captain Tate.2 The answer was amended to respond to amendments in the complaint. SECURITY TOWING COMPANY383Brazie sentfor Tate who, when he arrived in the pilothouse, held a similar conversa-tion with Kitch in which Tate also refused to take the tow downstream.Kitch thenasked to talk to Brazie and told him to "stand by."Kitch and Russell Flowers, Respondent's secretary and treasurer, chartered a planeto fly from 'Greenville to St. Louis, where they arrived about 1 a.m. on August 12.They experienced some difficultyin gettingtransportation to theTennessee,but finallysecured aboat about 2 a.m., and arrived at theTennesseeabout 3:15 a.m. Consider-able testimony was introduced into the record with respect to the activities aboard theTennesseeafter their arrival and until their departure about 3:50 a.m.There is con-flict in the testimonyas to the sequenceof events, where certain conversations tookplace, and asto whethercertain statementswere made. The conflicts material to theissues inthis case relate to whether Flowers interrogated two of the unlicensed crew-men (as theytestified) and whether Kitch ordered the entire crew off the vessel or gavethem a choice of workingor gettingoff the vessel.A. The interrogationNorris Sims testified that he had the following conversation with Flowers:Well, he askedme, wasI a part of this, and I said a part of what, and he askedme if I signed aMOA card and I told'him that I wasn't either a master, mate orpilot,and he said,"Well, did yousignany kind of a card?" I told him, "Yes, sir,we all signedpledge cards."Q. Did you say anything else?signed the master, mate and pilot card and I told him no and he said, "Well, let'sgo back inside and sit down and talk this thing over," and we went back inside andhe asked meif I signedany kind of a card and I told him I signed a pledge cardand that weall signed pledge cards.Q.When you went backinside,were any other people present?A. Bobby Jones was present.Q.When you say inside, inside where?A.We went from the head of the board deck, which was the second floor,inside thecrew's lounge, inside the board deck.Q. So, at this time there was just you, Bobby Jones, and Mr. Flowers present?A. Yes, sir, and later on in the conversation though, Mr. Louis McCallie didappear.Q. All right.Now,,was there anything else said that you recall?A. He told me that he asked me what we were dissatisfied with.Q.Who is be?A. Russell Flowers.Q.What did you answer?A. Yes, sir, I told him that we were dissatisfied with the hours we were workingand the wageswe were drawing and I named off two or three different items.Q. Did he answer you?A. He said, "I see thereis no needto argue with you."Flowers categorically denied that he asked Sims "if he had signed any kind of union'card"; denied that he had asked him "why he was dissatisfied"; and denied that heever had any conversation'withSims"concerning the union at all."Rodger Hayes, an oiler, testified that he saw Flowers standing in theengineroomtalking to the engineer and that Flowers turned to him and asked him if he had"signed uptoo" and that he replied in the affirmative.Flowers testified that he didnot ask Hayes "anything of that nature" and that he "didn't see Mr. Hayes in theengineroom."Neither Jones nor McCallie was,called to testify as to the first incidentof interrogation and theengineerwas not called to testify with respect to the secondincident.Based upon my observation of the witnesses and the failure of General Counsel tocall as witnessesthe persons who Sims and Hayes testified were present during theinterrogation to rebut Flowers' denial, the testimony of Sims and Hayes is not credited.Therefore,it isconcluded that General Counsel has not established by a preponderanceof the evidence that Flowers did engage in interrogation of either of the two crewmen.3s As indicated hereinabove, although there was an allegation that Kitch also engagedin interrogation, no evidence was introduced in support thereof and the allegation waswithdrawn at the conclusion of General Counsel's case.775-692-65-vol. 150-26 384'DECISIONSOF NATIONAL LABORRELATIONS BOARDB. Re ordering crew ofthe boatWith respect to the issue of whether or not the crew was given the alternative of,working or getting off the boat,there is contradictory testimony as to what statementswere made by Kitch on three occasions:first, to Brazie and Tate; second,to some ofthe unlicensed personnel below deck; and the third,to most of the crew in the pilot-house shortly before Kitch and Flowers left the vessel._Brazie, Kitch, and Flowers testified as to the first occasion.Brazie testified thatKitch and Flowers came to his stateroom while be was getting dressed and told himthat the entire crew would have to get off the.boat; and that,when he finished dressing,they proceeded to the pilothouse where Kitch told him, apparently in the presence ofTate, to round up the crew and get them off the boat.Kitch testified that he did not go to Brazie's room,but went to the pilothouse andfound Tate there; that he asked Tate to get Brazie;that,when the two of themreturned, he stated to them that he was giving them a direct order to get underwaywhich they refused to do; that he told Brazie to get off the boat if he was not goingto work; that he then told Tate to get the boat going and that Tate refused; that hethen told Tate to get off the boat; and that he told Brazie to get the crew so that hecould talk to them.Flowers' testimony was corroborative of that of Kitch.Brazieon rebuttal denied that Kitch said to him or to other members of the crew"ifwe arenot going to work,we are going to have to get off the boat."Tate was not called totestify.The second occasion with respect to which there is contradictory testimony (as towhether Kitch ordered the crew off the boat or gave them the alternative of working)was when Brazie and Kitch went below deck. There is much confusion in the recordas to what occurred, but essentially Brazie, Norris Sims, and Rodger Hayes testifiedthat when Kitch spoke to some of the unlicensed crew members below,deck, heordered them off the boat and did not give them the.alternative of working.Kitchtestified that he stated to the unlicensed personnel below deck,"If we are not goingto work, we will have to get off the boat because we have to get this tow underway."Kitch further testified that the men made no comment,hesitated for a while, andthen walked back to their quarters.Brazie testified that one of the crew membersasked, "Will we get our money," and he replied that the Respondent "would have topay all of our salaries and transportation when we get off the boat"; that Kitch offeredto pay the transportation and mail the salary checks; and that he replied, "No, youwill pay salary and transportation for everybody if we get off."The third occasion was when Brazie and Kitch returned to the pilothouse wheremost of the crew assembled.While Brazie and Sims did not testify as to any state-ments made by Kitch at that point with respect to getting off the boat, they did testifythat they never heard Kitch offer the officers or unlicensed personnel the alternativeof working or getting off the boat, and that Brazie insisted that they would have tobe paid their wages and transportation home before they would get off the boat.They, as well as Hayes, further testified that Kitch said that, if necessary, he wouldobtain a Federal marshal to get them off the boat.Hayes and Sims .also testifiedthat prior to the time Brazie and Kitch arrived in the pilothouse,Flowers was askedby one of the crew members if they had to get off the boat and he said "yes," andthat one of the crew members stated that he wanted 'his money and transportationhome "if I am going to have to get off."On the other hand, Kitch testified as follows to what he stated to. the assembledcrew in the pilothouse:Well, I again said that we have to get this tow under way. If you are notgoing to work, we are going to have to put you off because we can't, we have tohave this tow en route and we have to have this boat moving.We had financialobligations to make and we have customers to be satisfied,and we are responsi-ble for this tow.He also testified to a discussion about payment of their wages and transportation;that Brazie said, "We are not going to get off the boat until we get our pay to dateand our transportation";and that he told them,"we would make arrangements to getthat done and we would have to get off the boat to finish that and complete that andto get the men off the boat to get it on its way" and that"if it took legal means to doit, that is what we would have to do."It is essentially General Counsel's position that the alternative of working or get-ting off the boat was not offered to the crew, but that Respondent ordered the crewoff the boat in order to get rid of them because of their adherence to the Union. Insupport of this, to show Respondent's union animus, General Counsel introducedtestimony of Sims that while he was working as a junior dispatcher in Respondent's SECURITY TOWING COMPANY385office sometime in July, he overheard Kitch say to Flowers, "Before his boat wouldrun union, he would tie it up."While Flowers testified that he never heard Kitchmake such a statement, Kitch admitted that in discussing Respondent's finances withFlowers, he might have said something to that effect because they could not affordto pay union wages.Testimony by Brazie was also introduced that, about July 2,when he was talking to Kitch aboard the vessel, he mentioned that he was a memberof the MOA, had helped organize it, and intended to continue as a member; that hefurther related to Kitch that the previous year he was "fired off another boat .. .because I was a member of the Union"; that Kitch replied, "We don't intend to oper-ate this boatas a unionboat either" and that he "couldn't see" Brazie's being firedbecause he was a member of the MOA. However, it is undisputed that as of 9:15p.m. August 11, Kitch, although he had been advised that the officers on board theTennesseehad been organized by the MOA, ordered them to proceed downstream,not to get off the boat.While thereisnoshowing that Respondent had knowledgeof the fact that the unlicensed crewmen had signed pledge cards for the NMU, Kitchcandidly admitted that, after he boarded the vessel at 3:15 a.m. on the following day,he suspected that the unlicensed crewmen had signed up with some union.The testimony of Kitch and Flowers that Kitch did offer the alternative of workingor getting off the boat is credited .4The crediting of Kitch's and Flowers' testimonyispredicated not only on my observation of the witnesses, but also because it isconsistent with Respondent's urgent efforts to get the boat underway a few hoursearlier, as revealed by the testimony of both Kitch and Brazie. It does not appearreasonable that Kitch and Flowers would have rushed to St. Louis and boarded thevessel at the early morning hour they did, merely for the purpose of ordering thecrew off the vessel.Particularly does it seem unreasonable to conclude that theywent aboard to remove the entire crew, in view of the fact that they had not madearrangements for a replacement crew to take over in order to maintain, as a mini-mum, the security of theTennesseeand its tow or to take the boat downstream whichitappears they were endeavoring to accomplish.There is nothing in the recordwhich would indicate any reason why Kitch should have altered his determination tohave the crew on board take the vessel downstream after talking to Brazie and Tatesome 6 hours earlier (at which time,it isundisputed, he had ordered them to getunderway). It appears that there was valuable cargo aboard the tow and Respondenthad timecommitmentsfor its delivery. It is concluded that Kitch's and Flowers' visitaboard the vessel between 3:15 and 3:50 a.m. on August 12 was for the purpose ofgetting the officers and crew to proceed downstream with the tow and that Kitch didstate to the crew that they should either "work or get off" the boat.Respondent's representatives returned to the vessel in the early afternoon ofAugust 13 with a replacement crew which had been assembled by that time.Aftersome bickering with Brazie with respect to payment by Respondent of salaries upto August 13 and of first-class transportation for the members of the crew, Respond-ent capitulated to Brazie's demands.The crew then disembarked.There is considerable testimony in the record as to whether or not the unlicensedcrew members continued to perform their duties between the period of early morningof August 12 and thetimethey left the boat on August 13.However, this line oftestimony does not appear to be material to the issue before me. The issueis essen-tially whether or not the unlicensed personnel were ordered off the boat on the morn-ing of August 12 because of their adherence to the Union. It is concluded that theGeneral Counsel has not proved by a preponderance of the evidence that the crewwas ordered off the boat-for that reason. By the crewmen's failure to make anycomment when order to work or get off the boat, except Captain Brazie's insistenceon their behalf that they be paid transportation and salaries before they, leave,Respondent had reasonable grounds to believe that both the officers and the unlicensedcrewmen did not intend to operate the vessel and it appears that they were orderedoff the boat because of this belief.This is supported by testimony of Brazie that hedid discuss with all of the unlicensed crewmen the plan to tie up the vessel inSt.Louis.Further, in reply to the question of whether he asked the unlicensed per-sonnel "notto work, that is, to tie up the boat," Brazie testified:No, I told them that they were tying up the boat but that didn't mean that theywere not to work, they were to do their routine work as if we were -under way.It appears reasonable to conclude that Brazie had persuaded the unlicensed crewmento aid MOA's attemptto tie up the boat.This would explain Brazie's acting as their*By "working," it is clear from Kitch's and Flowers' testimony, Kitch indicated thathe meant taking the boat downstream, not merely the routine tasks required while theboat was tied up. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDspokesman and insistingupon payment of wages and transportation, rather than anyindication from the unlicensed crewmen of a willingness to take the tow downstream,in responseto Kitch's "work or get off" ultimatum.In reaching the conclusion that Kitch ordered the crew off the boat, not becauseof their union adherence but because of the belief that they were not willing to takethe boat downstream, the testimony of George Courtney is not overlooked as to atelephone conversation he had with Kitch on August 16.During this conversationCourtney, who claimed he was on "shore leave" at the time, testified as follows:Well, when I called I asked to go back to work.He said, well, that he washaving a little trouble right then, that the boys had joined a union down in NewOrleans and he had to go up to St. Louis and fire them. I said that I was sorryto hear that and he told me to call him back in about three days and they wouldhave something worked out by then that they would let me know.Q. Do you recall anything else in that telephone conversation?A. Yes, sir.He said if it hadn't been for NorrisSimsand Captain Neighborshe wouldn't be having the trouble that he had then.Although Kitch was questioned about the conversation, in testifying as to what wassaid,he made no reference to making any statement about the action he took inSt.Louis with respect to the termination of the crew's employment.However, hewas not questioned as to whether he made the statement to which Courtney testifiedwith respect to the discharge of the crew.He was asked, however, about the refer-ence to SimsaridNeighbors and categorically denied Courtney's testimony withrespect thereto.Thereisnoshowing that Respondent could have known that thecrew had signed the pledge cards in New Orleans, and while it would appear thatKitch did make some reference to union trouble in St. Louis and that he had to firethe crew, itdoes not appear appropriate to conclude from Courtney's testimony,considered in the context of the record, that Kitch admitted to Courtney that hedischarged the crew because of their adherence to the Union.C. Re Courtney, Fowler, Cox, and Lawrence 5George H. Courtney, Robert Lee Fowler, Wayne E. Cox, and Bill Lawrence had,'prior to the trip upstream from New Orleans which terminated August 11 in St. Louis,served as members of theTennessee'screw, but were not on board during said trip.However, the record is far from clear as to what their status was by reason of havingpreviously served on theTennessee.Kitch testified that the Respondent maintaineda "waiting list or standby list as far as deckhands or any other personnel are con-cerned" in the event of a need of replacement.Little, if anything, is disclosed in the record as to the status of Lawrence and Coxafter they left theTennessee.There is a reference to Lawrence having left the vesselto return to school.Courtney testified that he left the vessel for "shore leave" aboutJuly 29, and that it was "his understanding" that he had "15 days off" according tothe "normal procedure." It does not appear that the record will support a findingthat such a normal procedure, or any "normal procedure," existed, in view ofKitch's testimony as to maintaining a waiting or standby list and the action whichCourtney and Fowler testified to taking to determine when the Respondent couldutilize their services.Fowler testified that he started to work for Respondent onJuly 29, 1963, but left theTennesseea few days later, on August 3, to go to the hos-pital.Both he and Courtney testified that when they asked about rejoining the vessel,they were told their services were not immediately needed and to check back later.In Fowler's case his first inquiry was prior to August 11.Courtney further testifiedthat when he called Kitch back the latter part of August, Kitch told him he had hiredanother crew and could not use him. The record cannot support a conclusion thatany one of the four above-named men was immediately available to join the replace-ment crew that Respondent apparently assembled on August 12, and that Respondentwould have selected them, or any of them, in preference to those who were selectedfor the replacement crew, but for a discriminatory motive.The record does,not dis-closewhen, if ever,Respondent had a subsequent need of the services of any of thefour above-named men.Therefore, 'although it appears that none of the four menwas ever notified by Respondent that it could use him, it is concluded that GeneralCounsel has not established by a preponderance of the evidence that the failure toso notify them was discriminatorily motivated.6 As indicated above, by amendment of the complaint these names were added to theallegations of unlawful layoff. IBEW,LOCALUNION 323,AFL-CIO387Upon the basisof the foregoing findingsof fact and upon theentire record in thecase,I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section2(6) and (7) of the Act.2.General Counsel has failed to sustainthe burden of proof that the Respondenthas violated Section 8(a)(1) and(3) of the Act,as allegedin the complaint.RECOMMENDED ORDERThe complaint should be, and is hereby,dismissed in its entirety.International Brotherhood of Electrical Workers, Local Union323,AFL-CIOandWilliam E. Pedlowe, d/b/a Pedlowe Elec-tric.Case No. A0-81. December 16, 1961.ADVISORY OPINIONThis is a petition filed on September18, 1964, byInternationalBrotherhood of ElectricalWorkers, Local Union323,AFL-CIO,herein called the Petitioner, for an Advisory Opinion in conformitywith Sections 102.98 and 102.99 of the National Labor RelationsBoard'sRules and Regulations,Series 8, as amended.Thereafter,on November 16, 1964, the Petitioner filed an affidavit in support ofits petition.In pertinent part,the petition and affidavit allege as follows :1.On August 17, 1964, William E. Pedlowe,d/b/a Pedlowe Elec-tric,herein called the Employer,W. W. ArnoldConstruction Co. Inc.,herein called Arnold,and Netto Construction, Inc., herein calledNetto,filed an amended complaint for injunction against the Peti-tioner in the Circuit Court of the Ninth Judicial Circuit of Florida,in and for St. Lucie County,Florida, docketed as Case No. 8287-E.The complaint alleges that the Petitioner picketed the Employer attwo construction jobs in St.Lucie Countywhere Arnold and Nettowere the general contractors and where the Employer was engagedin performing electrical work. It also allegesthat thePetitioner'spicketing constituted"unlawful secondaryboycotts,"causing theemployees of Arnold and Netto,secondary employers,to stop work.On August 18, 1964, the State court granted a formal temporaryinjunction.2.The Employer is an electrical contractor in Fort Pierce, Flor-ida.The Petitioner's attorney alleges, on information and belief,that during the past 12 months the Employer purchased from localsuppliers electrical material manufactured outside the State of Flor-ida in the amount of $89,300, ofwhich $43,800was forthe Arnoldand Netto jobs while the balance of $45,500 was for other jobs inFortPierce, Florida.150 NLRB No. 13.